 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                            No. 2:18-cv-3099 MCE DB P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    PREETRANJAN SAHOTA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff alleges defendants were deliberately indifferent to

19   his serious medical needs, used excessive force, and violated the Americans with Disabilities Act

20   (“ADA”) and Rehabilitation Act (“RA”). Before the court is plaintiff’s second motion for a

21   temporary restraining order (“TRO”). For the reasons set forth below, the court will recommend

22   that motion be denied.

23                                           BACKGROUND

24          This case is proceeding on some of plaintiff’s claims in his original complaint. (ECF No.

25   1.) On screening, the court found plaintiff stated cognizable claims against defendants Sahota,

26   Uddin, and Buckman for deliberate indifference to his serious medical needs; against defendants

27   Vela, Cross, Porter, and Adivincula for excessive force; and against defendant California State

28   Prison-Sacramento (“CSP-Sac”) for violations of the ADA and RA. (ECF No. 10.) In addition,
                                                       1
 1   the court recommended dismissal of plaintiff’s request for injunctive relief against CSP-Sac and

 2   the California Department of Corrections and Rehabilitation (“CDCR”) because he is no longer

 3   incarcerated at CSP-Sac and because CDCR is not, and may not be, a party to this action. (Id. at

 4   16-17.) The court gave plaintiff the option of proceeding on his cognizable claims or amending

 5   his complaint. Plaintiff opted to proceed on the claims found cognizable. (ECF No. 16.) On

 6   February 6, 2019, this court recommended dismissal of the non-cognizable claims and defendants

 7   and ordered plaintiff to provide service documents for the defendants identified above. (ECF No.

 8   17.)

 9                                         MOTION FOR TRO

10          Plaintiff appears to seek a TRO to require the court to rule quickly on his claims and to

11   require CDCR to provide him proper medical treatment. (ECF No. 15.) As plaintiff was advised

12   previously, CDCR is not a party to this action and, in any event, may not be added as a defendant.

13   (See ECF No. 10 at 16-17.) If plaintiff has concerns about his care at California State Prison-

14   Corcoran (“CSP-Corcoran”), where he is currently incarcerated, he must first attempt to have

15   those concerns resolved through the grievance system at CSP-Corcoran and then, if necessary,

16   seek relief in court against specific individuals at CSP-Corcoran regarding his care there. The

17   present action involves only plaintiff’s care when he was incarcerated at CSP-Sac.

18          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion for a TRO (ECF

19   No. 15) be denied.

20          These findings and recommendations will be submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

22   after being served with these findings and recommendations, plaintiff may file written objections

23   with the court. The document should be captioned “Objections to Magistrate Judge's Findings

24   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

25   ////

26   ////
27   ////

28   ////
                                                       2
 1   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: February 8, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13   DLB:9
     DLB1/prisoner-civil rights/lear3099.tro fr(2)
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
